Title: To John Adams from William Cunningham, 9 August 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, August 9th. 1809

I duly received your favour of the 31st. ult. The separation from you of your Son, would be, I knew, as painful to you both, as was the parting of Paris and Priam, when the son took leave of the Father for Lacedemon; but I was equally sensible, that I should have dishonoured the noble sacrifices you have made in the service of your country, had I have suggested a motive to induce your submission. And it would have been a fault in him if, in the full view of your own glorious example in rising superiour to domestic ease, and to all consideration of personal safety, you rushed for your Country into dangers almost as perilous as the gap into which Curtius plunged, he had paused to consider whether his obligations to his Country were paramount to all others. Of him may there be none but auspicious prognostications, and may these be fulfilled. Under the name of Aristides, you say he is banished, but surely not by an unfriendly Themistocles.
“British Bears and Tory Tigers,” are not intended for an indiscriminate application to the Federalists. From the manner in which, in your Letters, you have spoken of Mr. Jay, Judge Chase, Judge Dana, and others, it is evident that you consider many of the Federalists as the Hesperian Dragons, guarding the Tree of Liberty. But Bears and Tigers of whatever cast or country, which are like
“That mad Bull, whom Marius lets loose
On each occasion, when he’d make Rome feel him,
To toss our laws and liberties in the air,”
I would most freely join you in hunting down.
I shall forbear troubling you with any farther remarks on your public Letters. No one can enter more deeply into your true situation. I know the zeal, and ardour, and extent, and constancy, and disinterestedness of your exertions, to stretch out to your Country safe leading strings for her infancy—in inculcating lessons to guard her childhood, and to give her, at last, the stamina of a sound maturity. I know the pecuniary sacrifices which these exertions, particularly in their earliest exercise exacted, and which you bore with exultation. I know the ingratitude, and the obstacles from pride, and envy, and malice, and ambition, which were thrown in your way, and which no adventurer on the sea of glory, “with all his good works on board,” has been able to free his bark; and from which, if he could free it, there would be wanting the lest of his pilotage and prudence—the unshapen log can float downward on the stream, but it is the nicely constructed and skilfully managed barge which can alone make head against it.
I may have felt too deep an anxiety, whether a strong sensibility to the injuries you have experienced, might not excite your passions to an invasion of your judgment in conducting an exposition of your toils and difficulties.
Perceiving, at first, that your determination to publish originated in circumstances which would put all the virtues of the Man, and all the greatness of the First Character in the Nation, to the severest trial, I gazed with eagerness on the spectacle. And it may be because my fears fluttered too much in my a sense of our infirmities; or that my expectations of a finished example were so sanguinely set as to make me too vigilant of a failing, that I thought I saw it—as too eager a gaze on a brilliant and spotless mirrour, will soon stamp it somewhere with a proof of the imperfection of our sight. I have another apology:—At a conversation, to which I have before referred, you said of Hamilton, that you had confided a son to his instruction—that, when Vice President, you was, ex officio, connected with him in the commission on the sinking fund, and that your concurrence with him was indispensably required to enable him to carry his measures over Mr. Jefferson, another commissioner— and you was totally confounded in any attempt to explain his conduct in his Letter concerning you, aside from supposing it the offspring of a brain distempered with ambition—on this passion you descanted, and ended your remarks upon him with the expression of an hope that he was sincere in the professions of his last hour; and, turning your eyes upwards, you breathed a desire for his forgiveness and acceptance. I know not whether it was oweing more to too quick a susceptibility of the pathetic power of your  observations, than to a just appreciation of their propriety, that they sunk into my soul like the warm seal into the melting wax—they were as fragrant as the breeze freighted with the odours of “Ideme’s spicy forest.” I have retained this impression, and have nourished this delight, till they have become almost indelible, and may have made me, though I am sure inculpably, incorrigible to reason, like a memento in chalk, which at first might be wiped wholly away with a wet finger, but which gets a tenacity by standing, which can be covered, but not obliterated by a priming coat of distemper. If under either of these delusions, I have too freely suggested any doubts, you will forgive it.
The breaking out of a stifled resentment is generally like the springing of a cork from a bottle of porter—it is sudden, and the whole contents comes foaming after it. This, you know, is the accusation made against you; but with whatever degree of malice this accusation may be made, you can render it harmless as the viper which hung, for a moment, on the hand of Paul. I think with Seneca, that “a wise man is out of the reach of fortune; but not free from the malice of it; and all attempts upon him are no more than the arrows of Xerxes; they may darken the sun day but they cannot strike the sun. There is nothing so holy as to be priviledged against sacrilege. But to strike and not to wound is anger lost; and he is invulnerable who is struck and not hurt. His resolution is tried; the waves may dash themselves upon a rock, but not break it. Temples may be profaned and demolished, but the Deity still remains untouched.”
Your Letters, if they are not history, they are nearly allied to history; in this view of them, together with the certainty of their transmission to future times, they ought not, to be and I trust they will not, lack nor contain any thing to deprive them of an association with the Memoirs of the Cardinal de Retz, and the Duke of Sully; described by Blair, as the only works of this kind, which approach to the dignity and usefulness of history.
The opinion I expressed in my last on our settlement with England; was founded on the Letters which were exchanged in April between Mr. Erskine and Mr. Smith. But the published Instructions to the former by Mr. Canning, set this subject in a new light, and, if authentic, bring some of our trimmers from their lurking holes. That Mr. Madison should be secretly inclined to an accommodation with England, and to a continuance, and even to an invigoration of resistance to France, while at the same time, he is represented here as entertaining sentiments the reverse of this, is shewing him with the face of Janus—it is shewing him temporising as Bisiclus, arranging to-day under the standard of Pompey, to-morrow of Anthony. If the proverb, that the farthest way round is the nearest way home, was not bottomed on political windings, it is most scrupulously regarded by the generality of office seekers in a Democracy. I shall suspend an opinion upon this affair until I can know more of it.
In several points of view, I have thought favourably of Mr. Madison, and I presume him blameless in the negociations with England. But I am free to confess, that in the first twelve years of the Administration of the Government there was all we shall ever see of dignity, of ingenuousness, of candour and of sound policy. Since then, the Government has been in operation to little better than the frivolous purpose of public amusement, like the Chevalier D’Arey’s machine for whirling a coal of fire.
I cannot say to either Napoleone, or George the III, Icon Amlac. I am afraid to give the import of these words in English; and it may be necessary to refresh even your memory, that they stand at the head of the third chap. of the Narrative of Bruce’s Travels, where their signification is explained. I agree entirely with the Roman Menius, that the beaks of our enemies ships, are thr trophies of a naval superiority of which our safety demands the possession. Our Presidents had better imitate the example of Athelstan, or Edward the Elder, and give honours to the most adventurous navigators, and be themselves rowed by Kings, than to sculk, on the approach of danger, into an oyster shell. “Politicks,” says Burke, and in this he agrees with you, “Should be adjusted, not to human reasonings, but to human nature, of which the reason is but a part, and by no means the greater part.” To another sentiment of this profound Statesman you will subscribe, and its truth is most strikingly verified by the state of our Country:—“Of the public services, that of the Navy is the one in which temporising may be of the greatest danger, which can be worse supplied upon an emergency, and of which failure draws after it the longest and heaviest train of consequences.”
Our maritime power is a hydra, fitter, if its heads could be crushed, for the lake of Lerna, than for even a dry dock.
I have read your last Letter to Perley. It is well known that you draughted the Constitution of this Commonwealth, but I have no remembrance of your making before a public confession of it. Your opinion must have great weight in settling any point of controversy. A great diversity of practice obtains in the exercise of the right of suffrage. In some places, none are admitted to vote for Governour, but those who can vote for Senators and Representatives. And the pecuniary qualification, is frittered down, in most of our sea-ports, to the earnings of three pounds a year. The spirit, if not the letter of the Constitution, favours the admission of the plantation votes, but our Supreme Bench has given a different opinion, and the practice of thirty years is set aside. What is your opinion on all these points?
If you have seen Ramsay’s Life of Washington, you noticed that the biographer glided into the errour you have lately exposed. He says:—“No sooner had the United States armed, than they were treated with respect, and an indirect communication was made that France would accommodate all matters in dispute on reasonable terms. Mr. Adams embraced these overtures.” It was certainly right to have an errour corrected which was spreading its roots through our histories.
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend,
Wm. Cunningham. Jr